EXHIBIT 10.2 (a)



FORM OF


RESTRICTED STOCK AGREEMENT
FROZEN FOOD EXPRESS INDUSTRIES, INC.
2005 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN


AGREEMENT made as of _______________, by and between Frozen Food Express
Industries, Inc. (“Company”) and __________________________(“Award Recipient”):


WHEREAS, the Company maintains the Frozen Food Express Industries, Inc. 2005
Non-Employee Director Restricted Stock Plan (“Plan”) under which members of the
Company’s Board of Directors (“Board”) may receive awards of shares of
restricted common stock, $1.50 par value, of the Company;


WHEREAS, pursuant to the Plan, the Board has awarded to the Award Recipient
shares of restricted stock conditioned upon the execution by the Company and the
Award Recipient of a Restricted Stock Agreement setting forth all the terms and
conditions applicable to such award in accordance with the Plan;


THEREFORE, in consideration of the mutual promise(s) and covenant(s) contained
herein, it is hereby agreed as follows:


1.  AWARD OF STOCK. Under the terms of the Plan, the Board has awarded to the
Award Recipient a restricted stock award on ________________ (“Award Date”),
covering _____________________________ shares of common stock (the “Shares”)
subject to the terms, conditions, and restrictions set forth in this Agreement.
 
2.  CERTIFICATES. The certificate(s) evidencing the award shall be registered on
the Company's books in the name of the Award Recipient as of the Award Date.
Physical possession or custody of such certificate(s) shall be retained by the
Company until such time as they are vested (i.e., the restriction period
lapses). Except to the extent the award has vested in accordance with this
agreement, the certificate(s) evidencing the award shall bear the following
legend:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Frozen Food Express Industries, Inc. 2005 Non-Employee Director
Restricted Stock Plan and an agreement entered into between the registered owner
and Frozen Food Express Industries, Inc. A copy of such plan and agreement is on
file in the office of the Secretary of Frozen Food Express Industries, Inc.,
1145 Empire Central Place, Dallas, Texas 75247."


 


 
Additionally, the Award Recipient understands and agrees that he is acquiring
the restricted stock in a transaction that has not been registered under the
Securities Act of 1933, as amended, or any state securities laws and without a
view to the distribution thereof in violation of applicable securities laws, and
the certificate evidencing the award may contain a legend providing that:
 
"THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE SECURITIES LAWS.
 
During the restriction period, except as otherwise provided in Paragraph 3 of
this Agreement, the Award Recipient shall be entitled to all rights of a
stockholder of the Company, including the right to receive dividends with
respect to such Shares.


3.  AWARD RESTRICTIONS. The restricted stock shall vest in accordance with the
schedule set forth below, provided that the Award Recipient continues to serve
as a member of the Board on each vesting date:
 

 Date
 Percentage of Shares Vested
 One Year after the Award Date 
 33%
 Two Years after the Award Date 
 66%
 Three Years after the Award Date 
 100%
   

 

During the restriction period, the restricted Shares which are not vested are
not transferable by the Award Recipient by means of sale, assignment, exchange,
pledge, or otherwise.


(i)  ACCELERATED VESTING OF RESTRICTED SHARES. If the Award Recipient should die
while serving as a member of the Board, the restricted stock award, to the
extent not already vested, shall vest in full as of the date of his or her
death. Termination of the Award Recipient's service as a member of the Board for
any other reason shall result in forfeiture of the award on the date of
termination to the extent not vested.
 
4.  TAXES. The Award Recipient shall be responsible for the reporting and
payment of taxes owed with respect to the restricted stock award. The parties
agree that, on the Award Date, the fair market value of each Share of restricted
stock was $_____.
 
5.  ADMINISTRATION. The Board shall have full authority and discretion, (subject
only to the express provisions of the Plan) to decide all matters relating to
the administration and interpretation of the Plan and this Agreement. All such
Board determinations shall be final, conclusive, and binding upon the Company,
the Award Recipient, and any and all interested parties.
 
6.  NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or this Agreement shall
confer on an Award Recipient any right to continue to serve as a member of the
Board of the Company.
 
7.  AMENDMENT(S). This Agreement shall be subject to the terms of the Plan as
amended except that the award that is the subject of this Agreement may not in
any way be restricted or limited by any Plan amendment or termination approved
after the date of the award without the Award Recipient's written consent.
 
8.  FORCE AND EFFECT. The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions.
 
9.  GOVERNING LAWS. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Texas.
 
10.  SUCCESSORS. This Agreement shall be binding upon and inure to the benefit
of the heirs and permitted successors and assigns of the respective parties.
 
11.  NOTICES. Unless waived by the Company, any notice to the Company required
under or relating to this Agreement shall be in writing and addressed to:
 
Frozen Food Express Industries, Inc.
1145 Empire Central Place
Dallas, Texas 75247
Attention: President or Secretary;


or to such other address as the Company maintains as its principal executive
offices.


12.  ENTIRE AGREEMENT. This Agreement and the Plan contain the entire
understanding of the parties and shall not be modified or amended except in
writing and duly signed by the parties. In the event of any conflict between the
terms and provisions of this Agreement and those of the Plan, the terms and
provisions of the Plan including, without limitation, those with respect to
powers of the Board, shall prevail and be controlling. No waiver by either party
of any default under this Agreement shall be deemed a waiver of any later
default. Any capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Plan.
 


IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.


FROZEN FOOD EXPRESS INDUSTRIES, INC.






By: _____________________________________
Its: Chairman of the Board






___________________________________________
Award Recipient

Address:


